U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. Post-Effective Amendment No. 11 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 12 (Check appropriate box or boxes) The GKM Funds (Exact Name of Registrant as Specified in Charter) 11150 Santa Monica Boulevard, Suite 850 Los Angeles, California 90025 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code:(310) 268-2605 Timothy J. Wahl First Western Investment Management, Inc 11150 Santa Monica Boulevard, Suite 850 Los Angeles, California 90025 (Name and Address of Agent for Service) With copy to: Wade Bridge Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 It is proposed that this filing will become effective: /X/ immediately upon filing pursuant to paragraph (b) / / on(date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) / / on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.11 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.10 filedNovember28, 2011,and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, on the 2nd day of December, 2011. THE GKM FUNDS By: /s/ Timothy J. Wahl Timothy J. Wahl, President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. /s/ Timothy J. Wahl December 2, 2011 President (Chief Executive Officer) and Trustee /s/ Mark J. Seger December 2, 2011 Treasurer (Chief Financial Officer) Darrin F. DelConte* Trustee * By: /s/ John F. Splain John F. Splain Nicholas G. Tonsich* Attorney-in-fact Trustee December 2, 2011 Brian D. Horner* Trustee EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
